Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For claim 10, it is unclear which “the plate” is being referred to since plural plates have been claimed previously.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 4, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR20140041372). Park teaches an assembly type pallet (Fig. 8), comprising: a plurality of plates (130) disposed side by side to each another; a plurality of support frames (110,120) that are disposed in a direction intersecting the plate to support a lower portion of the plate, an inside of the support frame being provided with an inner space (111,121) along a longitudinal direction, an upper surface of the support frame being provided with a seating surface (Figs. 8 and 10; a; see annotated figure below) against which a lower surface of the plate is supported, and the seating surface being provided with an insertion hole (b) communicating with the inner space; a first secure member (170) that is disposed on the lower surface of the plate (Fig. 10) and that is provided with an insertion unit  (screw portion of 170) which is inserted into the insertion hole of the support frame to secure the plate to the support frame (Fig. 9); and a second secure member (140) that is inserted into the inner space of the support frame to secure the insertion unit of the first secure member to the support frame. Wherein the second secure member is provided with a secure hole (141) that may selectively secure the insertion unit of the first secure member according to a position of the second secure member.  Wherein the second secure member extends along the longitudinal direction of the support frame to simultaneously secure a plurality of first secure members being inserted into the support frame (Fig. 8).  Wherein the plates are provided with a penetration hole (c) through which the first secure member penetrates, and a rear end of the insertion unit of the first secure member is provided with a head that is supported against the plate (at 133; Fig. 10).  

    PNG
    media_image1.png
    632
    539
    media_image1.png
    Greyscale

Claims 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin Lili (WO2016000360). JIn Lili teaches an assembly type pallet (Fig. 3), comprising: a plurality of plates (2) disposed side by side to each another; a plurality of support frames (3,1) that are disposed in a direction intersecting the plate to support a lower portion of the plate, an inside of the support frame being provided with an inner space (a; see space in Fig. 4) along a longitudinal direction, an upper surface of the support frame .  

    PNG
    media_image2.png
    433
    453
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR20140041372) in view of Xie (JP3147757).   As stated above, Park teaches the limitations of claims 1 and 10, including a plate with a penetration hole.  For claim 11, Park fails to teach that the hole is provided with a concave groove in which the head of the first secure member is accommodated.  The sides of the groove closely contact the sides of the head.  Xie teaches a plate (2; Fig. 4) with a concave groove (20) in which the head of first secure member (17) is accommodated.  The sides of the groove closely contact the sides of the head (Fig. 6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pallet of Park by using concave grooves for the penetration hole, such as is taught by Xie, to provide a more secure attachment between the features.

Allowable Subject Matter
Claims 3 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
May 4, 2021
								/JANET M WILKENS/                                                                                      Primary Examiner, Art Unit 3637